COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Houston Community College v. Sabrina Lewis

Appellate case number:   01-19-00626-CV

Trial court case number: 2015-77438

Trial court:             269th District Court of Harris County

       The parties’ joint motion for extension of time to file briefs is GRANTED. Appellant’s

brief is due October 21, 2019. Appellee’s brief is due November 11, 2019.

       It is so ORDERED.


Judge’s signature: ________/s/ Russell Lloyd__________
                           Acting individually


Date: October 8, 2019______